DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 08/27/2021, in response to claims 1-4 rejection from the non-final office action (05/27/2021), by amending claim 1 cancelling claim 4 is entered and will be addressed below. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 201424378, from IDS, hereafter ‘378).
‘378 teaches all limitations of:
	Claim 1: Insulated Electrode For Starting Up Poly Crystal Silicon Reduction Furnace Under High Voltage (title, the claimed “A polycrystalline silicon manufacturing apparatus, using Siemens method, comprising”):
As shown in Figure 1, this high voltage startup insulated electrode 11 is installed in the open holes of polycrystalline silicon reducing furnace body of heater, be the T-shape structure, it is arranged with porcelain ring 12 between the T-shape head of furnace high-temperature part and body of heater, to reach high temperature resistant and to obtain the purpose of physical strength by force, porcelain ring 12 can be with gasket 14 between T-shape head and porcelain ring 12 and porcelain ring 12 and the body of heater, prevent that gas medium in the stove is leaked to electrode internal corrosion electrode insulation, gasket 14 can be selected solid Z-TEK sealing material for use, the stainless steel bound edge strengthens the soft graphite pad, preferred stainless steel bound edge strengthens the soft graphite pad, and it can not produce pollution to material; Electrode 11 is arranged with teflon insulation tube 15 in open holes, its upper end is the indentation certain distance inwardly, and porcelain ring 11 stretches into the flexible gasket 16 that is provided with electrical isolation high temperature resistant (greater than 250 degree) between the end of open holes, preferentially select expanded ptfe for use, gasket 16 makes porcelain ring 12 and teflon insulation tube 15 junctions effectively airtight, improved electric insulation intensity, be provided with two labyrinth seal structures that have rubber seal 17 between teflon insulation tube 15 lower ends and the poly-ptfe ring 13, electric insulation intensity between electrode and furnace hearth plate can be improved and the defence line, second road that prevents that gas medium in the stove from revealing, the viton of rubber seal 17 preferred corrosion-and high-temp-resistants can be formed again; Electrode 11 surfaces offer the ring groove 18 of long 35-60mm, dark 1.5-2mm at porcelain ring 12 and teflon insulation tube 15 intersections, handle with high temperature resistant (greater than 300 °c) insulating tape and high-temperature insulating paint parcel in it, improve the electrode insulation performance, prevented porcelain ring 12 and teflon insulation tube 15 junction gap breakdowns; The 
	the lower gasket 14 and the gasket 16 are on a vertical portion of the porcelain ring 12 (the claimed “Claim 4: the lower gasket 14 and the gasket 16 are on a vertical portion of the porcelain ring 12 (the claimed “wherein the sealing members are arranged on two or more areas on at least part of the straight part of the insulating member”).
offer the ring groove 18 of long 35-60mm, dark 1.5-2mm at porcelain ring 12 and teflon insulation tube 15 intersections, handle with high temperature resistant (greater than 300 °c) insulating tape and high-temperature insulating paint parcel in it, improve the electrode insulation performance, prevented porcelain ring 12 and teflon insulation tube 15 junction gap breakdowns; The high-temperature insulation band can adopt soft mica tape or polytetrafluoroethylene (PTFE) etc., preferred PTFE, at least one of the sealing members is arranged between a side surface of the straight part of the electrode and an inner side surface of the straight part of the insulating member, or between the side surface of the through-hole part and an outer side surface of the straight part of the insulating member“). 
	Claim 2: gaskets 14 and 16 read into the claimed “wherein the sealing member are arranged on at least part of the flange part of the insulating member and on at least part of the straight part of the insulating member respectively”.
	Claim 3: Fig. 1 shows to gaskets 14 are at porcelain ring 12 and in different areas (the claimed “wherein the sealing members are arranged on two or more areas on at least part of the flange part of the insulating member”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 201424378, from IDS, hereafter ‘378), in view of Endoh et al. (US 20090314207, hereafter ‘207).
Applicants argue that the ‘378 does not teach the T-shape head being an insulator, and the ring groove 18 does not have seal in it, see page 5. 

‘378 teaches some limitations of:
	Claim 1: Insulated Electrode For Starting Up Poly Crystal Silicon Reduction Furnace Under High Voltage (title, the claimed “A polycrystalline silicon manufacturing apparatus, using Siemens method, comprising”):
As shown in Figure 1, this high voltage startup insulated electrode 11 is installed in the open holes of polycrystalline silicon reducing furnace body of heater, be the T-shape structure, it is arranged with porcelain ring 12 between the T-shape head of furnace high-temperature part and body of heater, to reach high temperature resistant and to obtain the purpose of physical strength by force, porcelain ring 12 can be with silicon carbide or silicon nitride material, the preferential silicon nitride material that adopts, electrode 11 is positioned at the outer part of stove and is arranged with poly-ptfe ring 13, be respectively equipped with gasket 14 between T-shape head and porcelain ring 12 and porcelain ring 12 and the body of heater, prevent that gas medium in the stove is leaked to electrode internal corrosion electrode insulation, gasket 14 can flexible gasket 16 that is provided with electrical isolation high temperature resistant (greater than 250 degree) between the end of open holes, preferentially select expanded ptfe for use, gasket 16 makes porcelain ring 12 and teflon insulation tube 15 junctions effectively airtight, improved electric insulation intensity, be provided with two labyrinth seal structures that have rubber seal 17 between teflon insulation tube 15 lower ends and the poly-ptfe ring 13, electric insulation intensity between electrode and furnace hearth plate can be improved and the defence line, second road that prevents that gas medium in the stove from revealing, the viton of rubber seal 17 preferred corrosion-and high-temp-resistants can be formed again; Electrode 11 surfaces offer the ring groove 18 of long 35-60mm, dark 1.5-2mm at porcelain ring 12 and teflon insulation tube 15 intersections, handle with high temperature resistant (greater than 300 °c) insulating tape and high-temperature insulating paint parcel in it, improve the electrode insulation performance, prevented porcelain ring 12 and teflon insulation tube 15 junction gap breakdowns; The high-temperature insulation band can adopt soft mica tape or polytetrafluoroethylene (PTFE) etc., preferred PTFE, the preferred organosilicon of high-temperature insulating paint ([0028], the T-shaped head is the claimed “an member having an integrated sleeve structure provided between an electrode configured to feed power to a silicon core wire and a bottom plate part, wherein the insulating member has a shape provided 
	the lower gasket 14 and the gasket 16 are on a vertical portion of the porcelain ring 12 (the claimed “Claim 4: the lower gasket 14 and the gasket 16 are on a vertical portion of the porcelain ring 12 (the claimed “wherein the sealing members are arranged on two or more areas on at least part of the straight part of the insulating member”).
	
	According to Applicants’ argument, ‘378 does not teach the other limitations of:
Claim 1: an insulating member,
at least one of the sealing members is arranged between a side surface of the straight part of the electrode and an inner side surface of the straight part of the insulating member, or between the side surface of the through-hole part and an outer side surface of the straight part of the insulating member.  

‘207 is an analogous art in the field of APPARATUS FOR PRODUCING POLYCRYSTALLINE SILICON (title), employing Siemens method ([0005]). ‘207 nd sentence), An annular insulating material 34 is provided between the inner peripheral surface of the through-hole 21 and the rod portion 24 of the electrode holder 22 so as to surround the electrode holder 22. The annular insulating material 34 is formed from high-melting point insulating resin having elasticity, such as fluorine-based resin represented by, for example, polytetrafluoroethylene (PTFE) … The annular insulating material 34 includes two members of a sleeve 35 with a collar to be inserted into the straight portion 21A of the through-hole 21, and a cone member 36 arranged at the tapered portion 21B of the through-hole 21 ([0038]), O rings 43 are respectively provided at inner peripheral portion of upper end surface and the outer peripheral surface of the cone member 36. The airtightness between the cone member 36 and the electrode holder 22, and the airtightness between the cone member 36 and the bottom plate 2, i.e., the airtightness in the through-hole 21 of the reactor 1 are maintained by the O rings 43 ([0040]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted insulating material as the material of the T-shape head, and to have added or re-arranged an O ring 43 between the insulating material 34 and the bottom plate 2, as taught by ‘207, between the teflon insulation tube 15 and the open hole of the furnace body of ‘378, for the purpose of airtightness, as taught by ‘207 ([0040]) and/or for its suitability with predictable results. The selection of something based on its known suitability for its prima facie case of obviousness. MPEP 2144.07.

	‘378 further teaches the limitations of:
Claim 2: gaskets 14 and 16 read into the claimed “wherein the sealing member are arranged on at least part of the flange part of the insulating member and on at least part of the straight part of the insulating member respectively”.
	Claim 3: Fig. 1 shows to gaskets 14 are at porcelain ring 12 and in different areas (the claimed “wherein the sealing members are arranged on two or more areas on at least part of the flange part of the insulating member”).
	Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not convincing in light of the new ground of rejection above.
Applicants argue that the ‘378 does not teach the T-shape head being an insulator, and the ring groove 18 does not have seal in it, see page 5.
This argument is found not persuasive.
Fig. 1 of ‘378 shows the T-shape head in contact with the electrode and the furnace. An insulator is necessary to avoid short-circuit and/or for safety issue. 
‘378 also teaches that:
offer the ring groove 18 of long 35-60mm, dark 1.5-2mm at porcelain ring 12 and teflon insulation tube 15 intersections, handle with high temperature resistant insulating tape and high-temperature insulating paint parcel in it, improve the electrode insulation performance, prevented porcelain ring 12 and teflon insulation tube 15 junction gap breakdowns; The high-temperature insulation band can adopt soft mica tape or polytetrafluoroethylene (PTFE) etc., preferred PTFE, the preferred organosilicon of high-temperature insulating paint ([0028], last sentence).

Please also note the references cited in the conclusion.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160280556 is cited for bushing/seal 51 (Fig. 2).

US 20100122657 is cited for PTFE insulator/seal 122 (or 124, Fig. 1), in combination with ‘378 (which is seal-insulator-seal in horizontal flange part) would be obvious to replace the vertical PTFE portion with seal-insulator-seal to have had two seals at opposite horizontal sides of the vertical straight part.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KEATH T CHEN/Primary Examiner, Art Unit 1716